Citation Nr: 1727574	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran has since moved to Oregon and now the matter is being handled by the Portland, Oregon, RO.   

This matter was previously before the Board in July 2014 and January 2016, at which time it was remanded for further development.

The Veteran testified before a Veterans Law Judge at an August 2011 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.  The Veterans Law Judge that conducted the August 2011 hearing has since left the Board prior to final adjudication of the instant appeal.  The Veteran was apprised of this by letter in November 2015, and elected to have a new Board hearing.  Thereafter, in a May 2016 communication, the Veteran asked to have the hearing cancelled.  Therefore, his hearing request is considered to have been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated GERD was aggravated by the Veteran's service-connected PTSD.






CONCLUSION OF LAW

The criteria for the establishment of service connection for GERD, secondary to PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  The Veteran's VA outpatient and in-service treatment records have been obtained, and the Veteran has been afforded numerous VA examinations in connection with his claim.  This matter was previously before the Board in July 2014 and January 2016.  The Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, the Board concludes that there is no additional evidence that needs to be obtained.

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits of the Claim

The Veteran contends that he is entitled to service connection for GERD, including due to service-connected disabilities.  The Veteran asserts that his diabetes and PTSD, including the medications used to treat each disability, contributes to the development of his GERD.  See August 2011 Board Hearing.  

Initially, the Board concedes the Veteran is currently diagnosed with GERD.  The Veteran was diagnosed in the early 2000's, although an exact date is not clear.  See September 2014 VA examination.  Additionally, service connection is currently established for post-traumatic stress disorder at 100 percent and diabetes mellitus type II at 20 percent.

The Veteran was afforded a VA examination in March 2012.  After a thorough review of the claims file, the examiner noted a diagnosis of GERD in the early 2000s.  The examiner observed that the Veteran's symptoms and complaints, including sour taste and heartburn, were exacerbated by stress.

The Veteran received a second VA examination in September 2014.  The examiner opined that it is less likely than not that the Veteran's GERD is caused by or the result of his service connected disabilities.  However, the examiner did opine that GERD was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected PTSD, because studies have shown that GERD patients who are stressed have more GERD symptoms than patients who are not stressed.  The studies, cited by the examiner, noted that although patients who are stressed report worsening of typical heartburn symptoms, they show no evidence of increased acid production or increased esophageal inflammation as the underlying cause of the increase in symptoms.  Additionally, increased esophageal sensitivity to acid appears to be the underlying mechanism of the increase in symptoms.  Therefore, the examiner concluded that PTSD aggravates GERD.  The VA examiner was unable to quantify the degree of aggravation as a result of the PTSD.

The Board finds that the VA opinions of March 2012 and September 2014 to be highly probative and credible evidence.  The VA examiners provided opinions that support the Veteran's claims; that his service-connected PTSD aggravates the GERD disability.  In particular, the opinion of September 2014 thoroughly addressed the Veteran's theory of entitlement and cited numerous medical publications to support his opinion.  The opinions provided by the VA examiners are competent and probative evidence.  The opinions are supported by additional medical and lay evidence.  There is no conflicting competent medical opinion of record.

The Veteran is considered competent to report the observable manifestations of his claimed disability, such as a sour taste in his mouth and heartburn.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Therefore, the Board finds that the evidence in this case is at least in equipoise.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD has made his GERD worse.  A grant of secondary service connection is thus warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for GERD is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


